Fourth Court of Appeals
                                San Antonio, Texas
                                     October 21, 2020

                                   No. 04-20-00107-CV

                          Douglas HEDRICK and Mark Hedrick,
                                     Appellants

                                             v.

                 JBRF, LLC, Lonestar Handgun, LLC, and Joshua Felker,
                                      Appellees

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-00267
                      Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER

       JBRF LLC, LoneStar Handgun LLC, and Joshua Felker’s second motion for an extension
of time is GRANTED. Their brief is due on or before November 16, 2020.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court